Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 23, 2019

                                     No. 04-19-00101-CV

                                  IN RE Z.A.F. AND Z.R.F.


                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00277
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Irene Rios, Justice
              Beth Watkins, Justice

        On September 19, 2019, we abated this appeal to the trial court for the appointment of
new appellate counsel to represent appellant. A supplemental clerk’s record has been filed
showing that the trial court appointed Mr. Shawn Sheffield to represent appellant on appeal. This
appeal is REINSTATED on this court’s docket.

       Appellant’s motion for rehearing remains pending. The only issue raised in the motion
for rehearing is whether the motion to withdraw filed by appellant’s former counsel
demonstrated good cause to withdraw. However, appellant’s former counsel also filed an
amended motion to withdraw, which we granted. Accordingly, appellant’s motion for rehearing
is DENIED AS MOOT.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2019.


                                                    ___________________________________
                                                    Luz Estrada,
                                                    Chief Deputy Clerk